Citation Nr: 9901949	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
keratosis follicularis.

2.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to 
February 1970.

This appeal arises from an April 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, service 
connection for bilateral hearing impairment with tinnitus, 
service connection for alcohol dependence, an increased 
evaluation for post-traumatic stress disorder (PTSD) and an 
increased evaluation for keratosis follicularis.  In 
June 1994, the veterans claim was transferred to the 
Buffalo, New York RO from the Cleveland, Ohio RO because of 
the veterans change in address to upstate New York.  

A Statement of the Case was issued in October 1995.  Pursuant 
to 38 C.F.R. § 20.302(b), the veteran was to have filed his 
Substantive Appeal (SA) by December 1995.  A SA in this claim 
was submitted in March 1996.  However, a telephone report of 
contact dated December 1995, rescheduling the veterans 
personal hearing is construed as a SA in this claim and the 
case is in appellate status.  A personal hearing was held 
before the hearing officer at the RO in January 1996.  

A hearing officers decision was issued in August 1996.  The 
veteran was awarded a total rating for PTSD and that is 
considered a full grant of that benefit on appeal.  The 
denials of a compensable evaluation for keratosis 
follicularis, service connection for bilateral hearing loss 
and tinnitus, and secondary service connection for alcohol 
dependence were confirmed and continued.  

It is also important to note that at the outset of this case, 
the veteran was represented by Vietnam Veterans of America 
(VVA).  In September 1996, VVA requested to be removed as the 
representative for the veteran pursuant to 38 C.F.R. 
§ 20.608(b) (2).  In November 1996, the Board informed the 
representative and the veteran that 


VVAs motion to withdraw as the veterans representative was 
granted based upon good cause shown.  The veteran was also 
notified by letter of December 1996, that he could select 
another service organization to represent him in this case.  
The Board suspended review of his appeal for 30 days from the 
date of the letter in an effort to give him an opportunity to 
respond.  No response was made.  

In April 1997, secondary service connection for alcohol 
dependence was denied by the Board.  Entitlement to an 
increased (compensable) evaluation for keratosis follicularis 
and entitlement to service connection for bilateral hearing 
loss and tinnitus were remanded for further development.  


REMAND

The veteran contends that his keratosis follicularis is more 
severe than the current evaluation reflects.  He also assets 
that service connection is warranted for bilateral hearing 
loss and tinnitus based on service incurrence.  

A review of the record reveals that the aforementioned issues 
were remanded in April 1997 by the Board for further 
development.  It was noted that the veteran had not undergone 
a VA dermatology examination since October 1984.  
Additionally, it was also noted that the veteran was 
hospitalized by VA from December 1994 to January 1995.  He 
underwent a consultation with an otolaryngologist while he 
was hospitalized and a follow-up appointment with the 
otolaryngologist was scheduled for one month after discharge.  
Neither otolaryngology examination report was associated with 
the claims folder.  The claim was remanded in an effort that 
the veteran undergo dermatology and otolaryngology 
examinations and in an effort that the two otolaryngology 
examination reports from early 1995 be obtained and 
associated with the claims folder.  This was not done.  A 
May 1997 letter was written to the veteran by the New York, 
New York Regional Office asking him to inform it of all VA 
medical centers where he has received treatment for his skin 
condition and/or otolaryngology consultations since 1994.  He 
was given 60 days to 


respond.  There is no indication that he responded within the 
60 day time period as the claims folder was transferred to 
the Buffalo, New York RO, the original RO, in July 1997.  
Further, the record reflects that the veteran was 
hospitalized at the Buffalo, N.Y. VA Medical Center in 
December 1994 and January 1995, so it was possible for the RO 
to attempt to obtain the otolaryngology examination reports 
without a response from the veteran as that information was 
already available to VA.  Moreover, there is no indication in 
the claims file that the veteran was notified that he was 
expected to report for an audiology, otolaryngology or 
dermatology examination.  The veteran should be given another 
opportunity to be examined and the record should be clear 
that the veteran was appropriately notified of his scheduled 
examinations.  

Under the circumstances, additional assistance is required.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain legible 
copies of all VA examination reports 
related to the veterans skin 
condition and/or Buffalo, New York 
VA Medical Center otolaryngology 
consultations since 1994, if any, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a 
special audiological examination in 
order to determine the nature and 
etiology of any bilateral hearing 
loss and tinnitus.  All indicated 
studies deemed appropriate by the 
examiner must be done.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veterans case.

3.  The veteran should be afforded a 
special VA dermatology examination 
in order to determine 


the nature and degree of severity of 
the veterans service-connected 
keratosis follicularis.  All 
indicated studies deemed appropriate 
by the examiner must be done.  The 
claims file must be made available 
to the examiner in connection with 
the examination so that the 
examination of the veteran is a 
fully informed one.  The examiner 
should indicate whether there is 
exfoliation, exudation or itching 
associated with the keratosis 
follicularis.  Color photographs of 
the disability should be taken in 
connection with the examination and 
associated with the claims folder.  

4.  In the event that the action 
taken by the RO remains adverse to 
the veteran, he should be furnished 
a Supplemental Statement of the Case 
which contains citations and 
explanations of the pertinent 
regulatory criteria, as well as 
detailed reasons and bases for the 
decision reached.  

Thereafter, the veteran should be afforded an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
